Execution Version
 
REGISTRATION RIGHTS AGREEMENT
Dated as of April 7, 2011
by and among
PARK-OHIO INDUSTRIES, INC.
THE GUARANTORS LISTED ON SCHEDULE I HERETO
and
BARCLAYS CAPITAL INC.
J.P. MORGAN SECURITIES LLC
 

 



--------------------------------------------------------------------------------



 



     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of April 7, 2011, by and among Park-Ohio Industries, Inc., an Ohio
corporation (the “Company”), the guarantors listed on Schedule I hereto (the
“Guarantors”) and Barclays Capital Inc. and J.P. Morgan Securities LLC, as
representatives of the several initial purchasers named in Schedule I attached
to the Purchase Agreement (as defined below) (each such initial purchaser, an
“Initial Purchaser” and, together, the “Initial Purchasers”), each of whom has
agreed to purchase the Company’s 8.125% Senior Notes due 2021 (the “Initial
Notes”) pursuant to the Purchase Agreement (as defined below).
     This Agreement is made pursuant to the Purchase Agreement, dated March 31,
2011 (the “Purchase Agreement”), by and among the Company, the Guarantors and
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Initial Notes, the Company and the Guarantors have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 7 of the Purchase Agreement. Capitalized terms used herein and
not otherwise defined shall have the meaning assigned to them in the Indenture,
dated as of April 7, 2011, among the Company, the Guarantors and Wells Fargo
Bank, National Association, as trustee, relating to the Initial Notes and the
Exchange Notes (the “Indenture”).
     The parties hereby agree as follows:
SECTION 1. DEFINITIONS
     As used in this Agreement, the following capitalized terms shall have the
following meanings:
     Act: The Securities Act of 1933, as amended, and the rules and regulations
of the Commission promulgated thereunder.
     Affiliate: As defined in Rule 144 of the Act.
     Blackout Period: The period of time (a) that the Company and the Guarantors
may delay filing and distributing (i) a post-effective amendment to (x) the
Shelf Registration Statement or (y) after the date on which the Exchange Offer
is Consummated, the Exchange Offer Registration Statement that is required to be
effective to permit resales of Series B Notes by Broker-Dealers as contemplated
by Section 3(c) below or (ii) a supplement to any related Prospectus and
(iii) any other required document so that, as thereafter delivered to Holders or
purchasers of Transfer Restricted Securities, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading if the Company
determines reasonably and in good faith that compliance with the disclosure
obligations necessary to maintain the effectiveness of the Shelf Registration
Statement or the Exchange Offer Registration Statement at such time could
reasonably be expected to have a material adverse effect on the Company, any of
the Guarantors or a pending financing, acquisition, disposition, merger or other
material corporate transaction involving the Company or any of its subsidiaries,
or (b) when (i) the Shelf Registration Statement or (ii) after the date on which
the Exchange Offer is Consummated, the Exchange Offer Registration Statement
that is

 



--------------------------------------------------------------------------------



 



required to remain effective to permit resales of Exchange Notes by
Broker-Dealers as contemplated by Section 3(c) below, in each case, ceases to be
effective or any related Prospectus is not usable solely because the Company
filed a post-effective amendment to any such Registration Statement to include
annual audited financial information or quarterly unaudited financial
information with respect to the Company and the Guarantors and such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related Prospectus (it being understood that, in
the case of this clause (b), the Company and the Guarantors shall be required to
use their commercially reasonable efforts to cause any such post-effective
amendment to become effective as soon as practicable); provided that, during any
consecutive twelve-month period, such Blackout Periods shall not occur more than
60 days in the aggregate; and provided further that upon the termination of such
Blackout Period, the Company and the Guarantors shall promptly advise each
Holder and purchaser and, if requested by any such Person, confirm such advice
in writing that such Blackout Period has been terminated.
     Broker-Dealer: Any broker or dealer registered under the Exchange Act.
     Business Day: Any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.
     Closing Date: The date hereof.
     Commission: The Securities and Exchange Commission.
     Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (a) the filing and effectiveness under the
Act of the Exchange Offer Registration Statement relating to the Exchange Notes
to be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to Section
3(b) hereof, and (c) the delivery by the Company to the Registrar under the
Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes validly tendered and not withdrawn
by Holders thereof pursuant to the Exchange Offer.
     Consummation Deadline: As defined in Section 3(b) hereof.
     Effectiveness Deadline: As defined in Sections 3(a) and 4(a) hereof.
     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
     Exchange Notes: The Company’s 8.125% Senior Notes due 2021 to be issued
pursuant to the Indenture: (i) in the Exchange Offer or (ii) as contemplated by
Section 4 hereof.
     Exchange Offer: The exchange and issuance by the Company of a principal
amount of Exchange Notes (which shall be registered pursuant to the Exchange
Offer Registration

2



--------------------------------------------------------------------------------



 



Statement) equal to the outstanding principal amount of Initial Notes that are
validly tendered and not withdrawn by such Holders in connection with such
exchange and issuance.
     Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus that forms a part
thereof.
     Filing Deadline: As defined in Sections 3(a) and 4(a) hereof.
     Free Writing Prospectus: Each offer to sell or solicitation of an offer to
buy the Initial Notes or the Exchange Notes that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act, prepared by
or on behalf of the Company or used or referred to by the Company in connection
with the sale of the Initial Notes or the Exchange Notes.
     Holders: As defined in Section 2 hereof.
     Interest Payment Date: As defined in the Initial Notes and Exchange Notes.
     Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.
     Prospectus: The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective, as amended or supplemented by
any prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.
     Recommencement Date: As defined in Section 6(d) hereof.
     Registration Default: As defined in Section 5 hereof.
     Registration Statement: Any registration statement of the Company and the
Guarantors, if any, relating to (a) an offering of Exchange Notes pursuant to an
Exchange Offer or (b) the registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration Statement, in each case, (i) that
is filed pursuant to the provisions of this Agreement, (ii) including the
Prospectus included therein, and (iii) including all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.
     Rule 144: Rule 144 promulgated under the Act.
     Shelf Registration Statement: As defined in Section 4 hereof.
     Special Interest: As defined is Section 5 hereof.
     Suspension Notice: As defined in Section 6(d) hereof.
     TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

3



--------------------------------------------------------------------------------



 



     Transfer Restricted Securities: Each Initial Note and the related
Subsidiary Guarantee until the earliest to occur of (a) the date on which such
Initial Note has been exchanged in the Exchange Offer by a Holder other than a
Broker-Dealer for an Exchange Note, (b) following the exchange by a
Broker-Dealer in the Exchange Offer of an Initial Note for an Exchange Note, the
date on which such Exchange Note is sold to a purchaser who receives from such
Broker-Dealer on or prior to the date of such sale a copy of the Prospectus
contained in the Exchange Offer Registration Statement, (c) the date on which
such Initial Note has been effectively registered under the Act and disposed of
in accordance with the Shelf Registration Statement (and the purchasers thereof
have been issued Exchange Notes), (d) the date on which such Initial Note is
distributed to the public pursuant to Rule 144 or (e) the date on which such
security ceases to be outstanding pursuant to the terms of Indenture.
SECTION 2. HOLDERS
     A Person is deemed to be a holder of Transfer Restricted Securities (each,
a “Holder”) whenever such Person owns Transfer Restricted Securities.
SECTION 3. REGISTERED EXCHANGE OFFER
     (a) The Company and the Guarantors shall (i) cause the Exchange Offer
Registration Statement to be filed with the Commission within 150 days after the
Closing Date (such date being the “Filing Deadline”), (ii) use all commercially
reasonable efforts to cause such Exchange Offer Registration Statement to become
effective within 210 days after the Closing Date (such 210th day being the
“Effectiveness Deadline”), (iii) in connection with the foregoing, (A) file all
pre-effective amendments to such Exchange Offer Registration Statement as may be
necessary in order to cause it to become effective, (B) file, if applicable, a
post-effective amendment to such Exchange Offer Registration Statement, and
(C) cause all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) unless the Exchange Offer shall not be permitted by applicable federal law
or Commission policy (after the procedures set forth in Section 6(a)(i) below
have been complied with), upon the effectiveness of such Exchange Offer
Registration Statement, commence and Consummate the Exchange Offer. The Exchange
Offer shall be on the appropriate form permitting (i) registration of the
Exchange Notes to be offered in exchange for the Initial Notes that are Transfer
Restricted Securities and (ii) resales of Exchange Notes by Broker-Dealers that
tendered into the Exchange Offer Initial Notes that such Broker-Dealer acquired
for its own account as a result of market-making activities or other trading
activities (other than Initial Notes acquired directly from the Company or any
of its Affiliates) as contemplated by Section 3(c) below.
     (b) The Company and the Guarantors shall use all commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be effective
continuously, and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 Business Days. The Company and the Guarantors shall
cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Exchange Notes shall be included
in the Exchange Offer

4



--------------------------------------------------------------------------------



 



Registration Statement. The Company and the Guarantors shall use all
commercially reasonable efforts to cause the Exchange Offer to be Consummated on
or prior to 30 Business Days, or longer, if required by the federal securities
laws, after the date on which the Exchange Offer Registration Statement is
declared effective by the Commission (such 30th Business Day, or such later date
required by the federal securities laws, being the “Consummation Deadline”).
     (c) The Company shall include a “Plan of Distribution” section in the
Prospectus contained in the Exchange Offer Registration Statement and indicate
therein that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for the account of such Broker-Dealer as a result of market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any Affiliate of the Company), may exchange such
Transfer Restricted Securities pursuant to the Exchange Offer. Such “Plan of
Distribution” section shall also contain all other information with respect to
such sales by such Broker-Dealers that the Commission may require in order to
permit such sales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Transfer Restricted
Securities held by any such Broker-Dealer, except to the extent required by the
Commission.
     Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company and
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Exchange Notes by Broker-Dealers, the Company and the Guarantors agree to use
their commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and subject to
the applicable Blackout Period and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period that shall not exceed 180 days from
the Consummation Deadline or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold pursuant thereto; provided, however, that if the Exchange Offer
Registration Statement ceases to be effective during any Blackout Period, such
180 period shall be extended by the number of days such Blackout Period
continued. The Company and the Guarantors shall provide sufficient copies of the
latest version of such Prospectus to such Broker-Dealers, promptly upon request,
and in no event later than two Business Days after such request, at any time
during such period.
SECTION 4. SHELF REGISTRATION
     (a) Shelf Registration. If (i) the Company and the Guarantors are not
permitted to Consummate the Exchange Offer because the Exchange Offer is not
permitted by applicable law or Commission policy (after the Company and the
Guarantors have complied with the procedures set forth in Section 6(a)(i) below)
or (ii) any Holder of the Transfer Restricted Securities notifies the Company
prior to the 20th Business Day following Consummation of the Exchange Offer that
(A) such Holder is prohibited by law or Commission policy from

5



--------------------------------------------------------------------------------



 



participating in the Exchange Offer, (B) such Holder may not resell the Exchange
Notes acquired by it in the Exchange Offer to the public without delivering a
prospectus and the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder or
(C) such Holder is a Broker-Dealer and holds Initial Notes acquired directly
from the Company or any of its Affiliates, then the Company and the Guarantors,
shall:
     (x) use all commercially reasonable efforts on or prior to 60 days after
the earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii) above (the date on which such
filing obligations arises being the “Shelf Filing Deadline”), to file a shelf
registration statement pursuant to Rule 415 under the Act (which may be an
amendment to the Exchange Offer Registration Statement (the “Shelf Registration
Statement”)), covering the resale of all Transfer Restricted Securities;
provided, however, that nothing in this Section 4(a) shall require the Company
and the Guarantors to file a Shelf Registration Statement prior to the Filing
Deadline for an Exchange Offer Registrations Statement, and
     (y) use all commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or prior to
120 days after the Shelf Filing Deadline for the Shelf Registration Statement,
or such later dates on which the Exchange Offer Registration Statement would
have been required to be filed or declared effective, as the case may be, (such
date being the “Shelf Effectiveness Deadline”).
     If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law (i.e., clause (a)(i)(B) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company and
the Guarantors shall remain obligated to meet the Shelf Effectiveness Deadline
set forth in clause (y).
     To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company and
the Guarantors shall use their commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to the provisions
of Sections 6(b) and 6(c) hereof and subject to any Blackout Period and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of at least two years (as extended pursuant to Section 6(c)(i) or 6(d))
following the Closing Date, or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Shelf Registration Statement have
been sold pursuant thereto or are no longer Transfer Restricted Securities;
provided, however, that, except as provided below, the Company and the
Guarantors shall not be obligated to keep such Shelf Registration Statement
effective for a period of more than 180 days from the date the Shelf
Registration Statement is declared effective by the Commission if the Shelf
Registration Statement is required to be filed solely to permit resales by a
Broker-Dealer that holds the Initial

6



--------------------------------------------------------------------------------



 



Notes or the Exchange Notes acquired directly from the Company or one of its
Affiliates; provided, further, however, that if the Shelf Registration Statement
ceases to be effective during any Blackout Period, such 180 day period shall be
extended by the number of days such Blackout Period continued.
     (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder may include any of its Transfer
Restricted Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 15 days after receipt of a request therefor, the information specified in
Item 507 or 508 of Regulation S-K, as applicable, of the Act, or other
information reasonably requested by the Company and required by Regulation S-K
of the Act, for use in connection with any Shelf Registration Statement or
Prospectus or preliminary Prospectus included therein. No Holder shall be
entitled to Special Interest pursuant to Section 5 hereof unless and until such
Holder shall have provided all such information. Each selling Holder agrees to
promptly furnish additional information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
materially misleading and shall promptly supply such other information as the
Company may from time to time reasonably request.
SECTION 5. SPECIAL INTEREST
     If (i) the Company and the Guarantors fail to use commercially reasonable
efforts to file any Registration Statement required by this Agreement on or
prior to the applicable Filing Deadline, (ii) any such Registration Statement
has not been declared effective by the Commission on or prior to the applicable
Effectiveness Deadline, (iii) both (A) the Exchange Offer has not been
Consummated on or prior to the Consummation Deadline and (B) the Shelf
Registration Statement has not been declared effective by the Commission after
the Shelf Effectiveness Deadline, or (iv) any Registration Statement required by
this Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose without being succeeded
within five business days by a post-effective amendment to such Registration
Statement that cures such failure and that is itself declared effective within
ten days of filing such post-effective amendment to such Registration Statement
(except during any Blackout Period (each such event referred to in clauses
(i) through (iv), a “Registration Default”), then the Company and the Guarantors
hereby jointly and severally agree to pay to each Holder affected thereby
Special Interest in an amount equal to 0.25% per annum of the principal amount
of Transfer Restricted Securities held by such Holder for the first 90-day
period immediately following the occurrence of such Registration Default. The
amount of the Special Interest shall increase by an additional 0.25% per annum
of the principal amount of Transfer Restricted Securities with respect to each
subsequent 90-day period until all Registration Defaults have been cured, up to
a maximum amount of Special Interest of 1.0% per annum of the principal amount
of Transfer Restricted Securities; provided that the Company and the Guarantors
shall in no event be required to pay Special Interest for more than one
Registration Default at any given time. Notwithstanding anything to the contrary
set forth herein, (1) upon filing of the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement), in the case of clause
(i) above, (2) upon the effectiveness of the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement), in the case
of clause (ii) above, (3) upon Consummation of the Exchange Offer, in the case
of clause (iii)

7



--------------------------------------------------------------------------------



 



above, or (4) upon the filing of a post-effective amendment to the Registration
Statement or an additional Registration Statement that causes the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration Statement)
to again be declared effective or made usable in the case of clause (iv) above,
the Special Interest payable with respect to the Transfer Restricted Securities
as a result of such clause (i), (ii), (iii), or (iv), as applicable, shall
cease.
     All accrued Special Interest shall be paid by the Company and the
Guarantors to the Holders entitled thereto, in the manner provided for the
payment of interest in the Indenture, on each Interest Payment Date, as more
fully set forth in the Indenture, the Initial Notes and the Exchange Notes.
Notwithstanding the fact that any securities for which Special Interest are due
cease to be Transfer Restricted Securities, all obligations of the Company and
the Guarantors to pay Special Interest with respect to securities that accrued
prior to the time that such securities ceased to be Transfer Restricted
Securities shall survive until such time as such obligations with respect to
such securities shall have been satisfied in full.
SECTION 6. REGISTRATION PROCEDURES
     (a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use their respective commercially
reasonable efforts to effect such exchange and to permit the resale of Exchange
Notes by Broker-Dealers that tendered in the Exchange Offer Initial Notes that
such Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:
     (i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company and the Guarantors hereby agree either to (x) seek a no-action
letter or other favorable decision from the Commission allowing the Company and
the Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities, or (y) file, in accordance with Section 4(a) hereof, a Shelf
Registration Statement to permit the registration and/or resale of the Transfer
Restricted Securities that would otherwise be covered by the Exchange Offer
Registration Statement but for the announcement of a change in Commission
policy. In the case of clause (x) above, the Company and the Guarantors hereby
agree to pursue the issuance of such a decision to the Commission staff level
but shall not be required to take action not commercially reasonable to affect a
change of Commission policy. In connection with the foregoing, the Company and
the Guarantors hereby agree to take all such other reasonable actions as may be
requested by the Commission or otherwise required in connection with the
issuance of such decision, including without limitation (A) participating in
telephonic conferences with the Commission staff, (B) delivering to the
Commission staff an analysis prepared by counsel to the Company setting forth
the legal bases, if any, upon which such counsel has concluded that such an
Exchange Offer should be permitted, and (C) diligently pursuing a resolution
(which need not be favorable) by the Commission staff.

8



--------------------------------------------------------------------------------



 



     (ii) As a condition to its participation in the Exchange Offer, each Holder
(including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written representation to the Company and the Guarantors
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer, (C) it is acquiring the Exchange Notes in its ordinary course of
business, and (D) only if such Holder is a Broker-Dealer that will receive
Exchange Notes in exchange for Initial Notes that such Broker-Dealer acquired
for its own private account as a result of market making or other trading
activities, it will deliver a Prospectus, as required by law, in connection with
any sale of such Exchange Notes. As a condition to its participation in the
Exchange Offer each Holder using the Exchange Offer to participate in a
distribution of the Exchange Notes shall acknowledge and agree that, if the
resales are of Exchange Notes obtained by such Holder in exchange for Initial
Notes acquired directly from the Company or an Affiliate thereof, it (1) could
not, under Commission policy as in effect on the date of this Agreement, rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (including, if applicable, any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Act in
connection with a secondary resale transaction and that such a secondary resale
transaction must be covered by an effective registration statement containing
the selling security holder information required by Item 507 or 508, as
applicable, of Regulation S-K.
     (iii) Prior to effectiveness of the Exchange Offer Registration Statement,
the Company and the Guarantors shall provide a supplemental letter to the
Commission (A) stating that the Company and the Guarantors are registering the
Exchange Offer in reliance on the position of the Commission enunciated in Exxon
Capital Holdings Corporation (available May 13, 1988), Morgan Stanley and Co.,
Inc. (available June 5, 1991) as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and, if applicable, any no-action letter
obtained pursuant to clause (i) above, (B) including a representation that the
Company and Guarantors have not entered into any arrangement or understanding
with any Person to distribute the Exchange Notes to be received in the Exchange
Offer and that, to the best of the Company’s and each Guarantor’s information
and belief, each Holder participating in the Exchange Offer is acquiring the
Exchange Notes in its ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes received in the Exchange Offer, and (C) any other undertaking or
representation required by the Commission as set forth in any no-action letter
obtained pursuant to clause (i) above, if applicable.
     (b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:

9



--------------------------------------------------------------------------------



 



     (i) comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to Section 4(b) hereof), and pursuant thereto
the Company and the Guarantors will prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and
     (ii) issue to any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, upon the request of any
such Holder or purchaser, registered Initial Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes in the names as
such Holder or purchaser shall designate.
     (c) General Provisions. In connection with any Registration Statement and
any related Prospectus required by this Agreement, the Company and the
Guarantors shall:
     (i) use their commercially reasonable efforts to keep such Registration
Statement continuously effective (subject to any applicable Blackout Period) and
provide all requisite financial statements for the period specified in Section 3
or 4 of this Agreement, as applicable. Upon the occurrence of any event that
would cause any such Registration Statement or the Prospectus contained therein
(A) to contain an untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this Agreement, the Company
and the Guarantors shall file promptly an appropriate amendment to such
Registration Statement curing such defect, and, if Commission review is
required, use their respective commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable (but no sooner than
after the end of any Blackout Period, if applicable);
     (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as the case may be; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Act, and to comply fully
with Rules 424, 430A, and 462, as applicable, under the Act in a timely manner;
and comply with the provisions of the Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

10



--------------------------------------------------------------------------------



 



     (iii) advise (a) each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement), and (b) each Holder who has provided notice to the Company promptly
as practicable and, if requested by such Holder, confirm such advice in writing,
(A) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to any applicable Registration Statement or
any post-effective amendment thereto, when the same has become effective, (B) of
any request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
happening of any event that requires the Company to make changes in the
Registration Statement or the Prospectus in order that the Registration
Statement or the Prospectus, any amendment or supplement thereto or any document
incorporated by reference therein do not contain an untrue statement of material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading. If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or Blue Sky laws, the Company and the Guarantors shall use all
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;
     (iv) subject to Section 6(d), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment, as applicable, to the Registration Statement or
related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
Transfer Restricted Securities, the Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
     (v) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement in connection with such exchange,
registration or sale, if any, before filing with the Commission (provided, that
such Holder has entered into a confidentiality agreement as may be reasonable
requested by the Company), copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus, which documents will be subject to the
reasonable review and comment of such Holders in connection with such sale, if
any, for a period of at least three Business Days, and the Company will not file
any such Registration Statement or Prospectus or any amendment or supplement to
any such Registration Statement or Prospectus to which such Holders shall
reasonably object within three Business Days after the receipt thereof. A Holder
shall be deemed to have reasonably objected to such filing if such Registration
Statement, amendment, Prospectus

11



--------------------------------------------------------------------------------



 



or supplement, as applicable, as proposed to be filed, contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or fails to comply with
the applicable requirements of the Act;
     (vi) make available, at reasonable times, for inspection by each Holder
whose Transfer Restricted Securities have been included in a Shelf Registration
Statement and any attorney or accountant retained by such Holders (provided that
there shall be not more than one attorney and not more than one accountant
retained by all such Holders for this purpose), all financial and other records,
pertinent corporate documents of the Company and the Guarantors reasonably
requested and cause the Company’s and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
attorney or accountant in connection with such Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness; provided that any Holder or representative thereof requesting
or receiving such information shall agree to be bound by reasonable
confidentiality agreements and procedures with respect thereto;
     (vii) if requested by any Holders whose Transfer Restricted Securities have
been included in a Shelf Registration Statement in connection with such
exchange, registration or sale, promptly include in any Registration Statement
or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such Holders may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities and the use of the
Registration Statement or Prospectus for market making activities; and make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after the Company is notified of the matters to be included
in such Prospectus supplement or post-effective amendment;
     (viii) furnish to each Holder whose Transfer Restricted Securities have
been included in a Shelf Registration Statement in connection with such
exchange, registration or sale, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including all exhibits;
     (ix) deliver to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Holders reasonably may request; the Company and the
Guarantors hereby consent to the use (in accordance with law and subject to
Section 6(d) hereof) of the Prospectus and any amendment or supplement thereto
by each selling Holder in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;
     (x) enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to

12



--------------------------------------------------------------------------------



 



such extent as may be customarily and reasonably requested by the Initial
Purchasers or, in the case of registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration Statement, by any Holder or
Holders of Transfer Restricted Securities who hold at least 50% in aggregate
principal amount of such class of Transfer Restricted Securities; provided,
that, the Company and the Guarantors shall not be required to enter into any
such agreement more than once with respect to all of the Transfer Restricted
Securities and, in the case of a Shelf Registration Statement, may delay
entering into such agreement if the Board of Directors of the Company determines
in good faith that it is in the best interests of the Company and the Guarantors
not to disclose the existence of or facts surrounding any proposed or pending
material corporate transaction involving the Company and the Guarantors. In such
connection, the Company and the Guarantors shall:
     (A) upon the request of any Holder, furnish (or in the case of paragraphs
(2) and (3), use its commercially reasonable efforts to cause to be furnished)
to each such Holder (in the case of the Shelf Registration Statement) and any
underwriter, upon Consummation of the Exchange Offer or the effectiveness of the
Shelf Registration Statement, as the case may be:
     (1) a certificate, dated such date, signed on behalf of the Company and
each Guarantor by (x) the Chief Executive Officer or any Vice President, and
(y) a principal financial or accounting officer of the Company and such
Guarantor, confirming, as of the date thereof, such matters as such Holders may
reasonably request;
     (2) an opinion, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
of counsel for the Company and the Guarantors in customary form and covering
such other matters as such Holder may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Company and the
Guarantors and representatives of the independent public accountants for the
Company and the Guarantors and representatives of the underwriters, if any, and
their counsel at which the contents of the Registration Statement and related
matters were discussed and, although such counsel need not pass upon or assume
responsibility for the accuracy, completeness or fairness of such statements
(relying as to materiality to the extent such counsel deems appropriate upon the
statements of officers and other representatives of the Company and the
Guarantors and without independent check or verification), no facts came to such
counsel’s attention that caused such counsel to believe that the applicable
Registration Statement, at the time such Registration Statement or any
post-effective amendment thereto became effective and, in the case of the
Exchange Offer Registration Statement, as of the date of Consummation of the
Exchange Offer, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to

13



--------------------------------------------------------------------------------



 



make the statements therein, in light of the circumstances under which they were
made, not misleading, or that the Prospectus contained in such Registration
Statement as of its date and, in the case of the opinion dated the date of
Consummation of the Exchange Offer, as of the date of Consummation, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Such counsel may state
further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness or fairness of the financial
statements, notes and schedules or other financial data included in any
Registration Statement contemplated by this Agreement or the related Prospectus
and need express no view as to the accounting or financial records from which
such financial statements, schedules and data are derived; and
     (3) a customary comfort letter, dated the date of Consummation of the
Exchange Offer, or as of the date of effectiveness of the Shelf Registration
Statement, as the case may be, from the Company’s independent accountants, in
the customary form and covering matters of the type customarily covered in
comfort letters to underwriters in connection with underwritten offerings, and
affirming the matters set forth in the comfort letters delivered pursuant to
Section 8(e) of the Purchase Agreement; and
     (B) deliver such other documents and certificates as may be reasonably
requested by the selling Holders to evidence compliance with the matters covered
in clause (A) above and with any customary conditions contained in any agreement
entered into by the Company and the Guarantors pursuant to this clause (xi);
     (xi) prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
request and do any and all other acts or things necessary or advisable to enable
the disposition in such jurisdictions of the Transfer Restricted Securities
covered by the applicable Registration Statement; provided, however, that the
Company and the Guarantors shall not be required to register or qualify as a
foreign corporation where it is not now so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;
     (xii) in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the

14



--------------------------------------------------------------------------------



 



selling Holders may request at least two Business Days prior to such sale of
Transfer Restricted Securities;
     (xiii) use their commercially reasonable efforts to cause the disposition
of the Transfer Restricted Securities covered by the Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (xi) above;
     (xiv) provide a CUSIP number for all Transfer Restricted Securities not
later than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;
     (xv) otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders with regard to any applicable Registration Statement, as
soon as practicable, a consolidated earnings statement meeting the requirements
of Rule 158 under the Act (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act);
     (xvi) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and
     (xvii) provide promptly to each Holder, upon request, each document filed
with the Commission pursuant to the requirements of Section 13 or Section 15(d)
of the Exchange Act.
     (d) Restrictions on Holders. Each Holder agrees by acquisition of a
Transfer Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(i) or 6(c)(iii)(C) or any notice from the Company of the existence
of any fact of the kind described in Section 6(c)(iii)(D) hereof or of any
applicable Blackout Period (in each case, a “Suspension Notice”), such Holder
will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement and Prospectus until (i) such
Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is advised in
writing by the Company that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus (in each case, the “Recommencement Date”). Each
Holder receiving a Suspension Notice hereby agrees that it will either
(i) destroy any Prospectuses, other than

15



--------------------------------------------------------------------------------



 



permanent file copies, then in such Holder’s possession which have been replaced
by the Company with more recently dated Prospectuses, or (ii) deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the Prospectus covering such Transfer
Restricted Securities that was current at the time of receipt of the Suspension
Notice. The time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by a number of days equal to the number of days in the period from and including
the date of delivery of the Suspension Notice to the Recommencement Date.
SECTION 7. REGISTRATION EXPENSES
     (a) All expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and the Guarantors and one counsel for all of the
Holders of Transfer Restricted Securities selected by the Holders of a majority
in principal amount of Transfer Restricted Securities being registered; (v) all
application and filing fees in connection with listing the Exchange Notes on a
national securities exchange or automated quotation system pursuant to the
requirements hereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance); provided, however, that in no event shall the Company or the
Guarantors be responsible for any agency commissions or fees or underwriting
discounts, commissions or fees attributable to the sale or other disposition of
Transfer Restricted Securities and the fees and disbursements of any counsel or
other advisor or experts retained by such Holder (severally or jointly), other
than the counsel and experts specifically referred to in clause (b) below.
     The Company will, in any event, bear its and the Guarantors’ internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.
     (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors
will reimburse the Initial Purchasers and the Holders of Transfer Restricted
Securities who are tendering Initial Notes in the Exchange Offer and/or selling
or reselling Initial Notes or Exchange Notes pursuant to the “Plan of
Distribution” contained in the Exchange Offer Registration Statement or the
Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel shall be chosen by the Holders of a
majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared, if any.

16



--------------------------------------------------------------------------------



 



SECTION 8. INDEMNIFICATION
     (a) The Company and the Guarantors agree, jointly and severally, to
indemnify and hold harmless each Holder included in any Registration Statement
(each, a “Participant”), its directors, officers and each Person, if any, who
controls such Participant (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act), from and against any and all losses, claims,
damages, liabilities or judgments, (including without limitation, any legal or
other expenses incurred in connection with investigating or defending any
matter, including any action that could give rise to any such losses, claims,
damages, liabilities or judgments) caused by any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus, Free Writing Prospectus or any “issuer
information” (as defined in Rule 433 of the Securities Act) filed or required to
be filed pursuant to Rule 433(d) under the Securities Act (or any amendment or
supplement thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages,
liabilities or judgments are caused by an untrue statement or omission or
alleged untrue statement or omission that is based upon information relating to
any of the Participants furnished in writing to the Company by or on behalf of
any of the Participants; provided, however, that neither the Company nor the
Guarantors shall be liable to any Participant, its directors, officers or any
Person, if any, who controls such Participant (within the meaning of Section 15
of the Act or Section 20 of the Exchange Act) under the indemnity agreement in
this Section 8 to the extent, but only to the extent, that such loss, claim,
damage, liability or judgment of such Participant results from an untrue
statement of a material fact or an omission of a material fact contained in the
preliminary prospectus, which untrue statement or omission was completely
corrected in the Prospectus and such Participant failed to deliver the
Prospectus to that Person as required by the Act and within the time required by
the Act.
     (b) Each Participant agrees, severally and not jointly, to indemnify and
hold harmless the Company and the Guarantors, and their respective directors and
officers, and each Person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) the Company, or the
Guarantors to the same extent as the foregoing indemnity from the Company and
the Guarantors set forth in section (a) above, but only with reference to
information relating to such Participant furnished in writing to the Company by
or on behalf of such Participant expressly for use in any Registration
Statement, preliminary prospectus or Prospectus (or any amendment or supplement
thereto). In no event shall any Participant, its directors, officers or any
Person who controls such Participant be liable or responsible for any amount in
excess of the amount by which the total amount received by such Participant with
respect to its sale of Transfer Restricted Securities pursuant to a Registration
Statement exceeds the sum of: (i) the amount paid by such Participant for such
Transfer Restricted Securities plus (ii) the amount of any damages that such
Participant, its directors, officers or any Person who controls such Participant
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.
     (c) In case any action shall be commenced involving any Person in respect
of which indemnity may be sought pursuant to Section 8(a) or 8(b) (the
“indemnified party”), the indemnified party shall promptly notify the Person
against whom such indemnity may be sought

17



--------------------------------------------------------------------------------



 



(the “indemnifying party”) in writing (however, the failure to notify the
indemnifying party shall not relieve it from liability hereunder except to the
extent it is materially prejudiced by such failure and shall not relieve if from
liability it may have other than under this Agreement) and the indemnifying
party shall assume the defense of such action, including the employment of
counsel reasonably satisfactory to the indemnified party and the payment of all
fees and expenses of such counsel, as incurred (except that in the case of any
action in respect of which indemnity may be sought pursuant to both Sections
8(a) and 8(b), a Participant shall not be required to assume the defense of such
action pursuant to this Section 8(c), but may employ separate counsel and
participate in the defense thereof, but the fees and expenses of such counsel,
except as provided below, shall be at the expense of the Participant). Any
indemnified party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel has been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party has failed to assume the defense
of such action or employ counsel reasonably satisfactory to the indemnified
party, or (iii) the named parties to any such action (including any impleaded
parties) include both the indemnified party and the indemnifying party, and the
indemnified party has been advised by such counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified party). In any such case, the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) for all indemnified parties
and all such fees and expenses shall be reimbursed as they are incurred. Such
firm shall be designated in writing by a majority of the Participants who sold a
majority of the Transfer Restricted Securities sold by all Participant, in the
case of the parties indemnified pursuant to Section 8(a), and by the Company and
Guarantors, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall indemnify and hold harmless the indemnified party from
and against any and all losses, claims, damages, liabilities and judgments by
reason of any settlement of any action (i) effected with its written consent, or
(ii) effected without its written consent if the settlement is entered into more
than 20 Business Days after the indemnifying party received a request from the
indemnified party for reimbursement for the fees and expenses of counsel (in any
case where such fees and expenses are at the expense of the indemnifying party)
and, prior to the date of such settlement, the indemnifying party has failed to
comply with such reimbursement request. No indemnifying party shall, without the
prior written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement or compromise of, or consent to
the entry of judgment with respect to, any pending or threatened action in
respect of which the indemnified party is or could have been a party and
indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action, and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.
     (d) To the extent that the indemnification provided for in this Section 8
is unavailable to an indemnified party in respect of any losses, claims,
damages, liabilities or judgments

18



--------------------------------------------------------------------------------



 



referred to therein, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
judgments (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Participants, on the other hand, from their initial sale of Transfer Restricted
Securities (or in the case of Exchange Notes that are Transfer Restricted
Securities, the sale of the Initial Notes for which such Exchange Notes were
exchanged), or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company and the Guarantors, on the one hand, and of the
Participants, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or judgments, as
well as any other relevant equitable considerations. The relative fault of the
Company and the Guarantors, on the one hand, and of the Participants, on the
other hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or such Guarantor, on the one hand, or by the Holder, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and judgments
referred to above shall be deemed to include, subject to the limitations set
forth in Section 8(c) hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.
     The Company, the Guarantors and each Participant agree that it would not be
just and equitable if contribution pursuant to this Section 8(d) were determined
by pro rata allocation (even if the Participants were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Participant,
its directors, its officers or any Person, if any, who controls such Participant
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the total amount received by such Participant with respect to
the sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds the sum of: (i) the amount paid by such Participant for such Transfer
Restricted Securities plus (ii) the amount of any damages that such Participant
has otherwise paid or become liable to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Participants’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Participant hereunder and not joint.

19



--------------------------------------------------------------------------------



 



SECTION 9. RULE 144A AND RULE 144
     The Company and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, or no longer files reports required to be filed under Section 13
or 15(d) of the Exchange Act as if the Company were required to file such
reports, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Act in order to permit resales of such Transfer
Restricted Securities pursuant to Rule 144A under the Act.
SECTION 10. MISCELLANEOUS
     (a) Remedies. The Company and the Guarantors acknowledge and agree that any
failure by the Company and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Sections 3 and 4 hereof. The
Company and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.
     (b) Free Writing Prospectus. The Company represents, warrants and covenants
that it (including its agents and representatives) will not prepare, make, use,
authorize, approve or refer to any “written communication” (as defined in
Rule 405 under the Securities Act) in connection with the issuance and sale of
the Initial Notes and the Exchange Notes, other than (i) any communication
pursuant to Rule 134, Rule 135 or Rule 135c under the Securities Act, (ii) any
document constituting an offer to sell or solicitation of an offer to buy the
Initial Notes or the Exchange Notes that falls within the exception from the
definition of prospectus in Section 2(a)(10)(a) of the Securities Act, or
(iii) a prospectus satisfying the requirements of section 10(a) of the
Securities Act or of Rule 430, Rule 430A, Rule 430B, Rule 430C or Rule 431 under
the Securities Act.
     (c) No Inconsistent Agreements. The Company and any Guarantor will not, on
or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. The Company
and any Guarantor have not previously entered into, nor is currently a party to,
any agreement granting any registration rights with respect to its securities to
any Person that would require such securities to be included in any Registration
Statement filed hereunder. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s and the Guarantors’ securities under any agreement in
effect on the date hereof.
     (d) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the

20



--------------------------------------------------------------------------------



 



provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(d)(i), the Company has obtained the written consent of
Holders of all outstanding Transfer Restricted Securities, and (ii) in the case
of all other provisions hereof, the Company has obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities (excluding Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose Transfer Restricted Securities are being tendered pursuant to the Exchange
Offer, and that does not affect directly or indirectly the rights of other
Holders whose Transfer Restricted Securities are not being tendered pursuant to
such Exchange Offer, may be given by the Holders of a majority of the
outstanding principal amount of Transfer Restricted Securities subject to such
Exchange Offer.
     (e) Additional Guarantors. The Company shall cause any of its Restricted
Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Exchange Offer, a Guarantor in accordance with the terms and
provisions of the Indenture to become a party to this Agreement as a Guarantor.
     (f) Third Party Beneficiary. The Holders shall be third party beneficiaries
to the agreements made hereunder between the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent they may deem such
enforcement necessary or advisable to protect its rights or the rights of
Holders hereunder.
     (g) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier or air
courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
     (ii) if to the Company or the Guarantors:
Park-Ohio Industries, Inc.
6065 Parkland Boulevard
Cleveland, Ohio 44124
Attention: Robert D. Vilsack, Esq.
Fax: (440) 947-2003
With a copy to:
Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Fax: (216) 579-0212
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the

21



--------------------------------------------------------------------------------



 



mail, postage prepaid, if mailed; when receipt acknowledged, if telecopied; and
on the next Business Day, if timely delivered to an air courier guaranteeing
overnight delivery.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
     (h) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided, however, that this Agreement shall not inure to the benefit
of or be binding upon a successor or assign of a Holder unless and to the extent
such successor or assign acquired Transfer Restricted Securities from such
Holder; provided, further, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Transfer Restricted Securities in
violation of the terms hereof or of the Purchase Agreement or the Indenture. If
any transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.
     (i) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (j) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.
     (l) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     (m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
(Signature Page Follows.)

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            Park-Ohio Industries, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   General Counsel and Secretary   

            Ajax Tocco Magnethermic Corporation
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            ATBD, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Blue Falcon Travel, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Columbia Nut & Bolt LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Control Transformer, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Feco, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            Forging Parts & Machining Company
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Gateway Industrial Supply LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            General Aluminum Mfg. Company
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            ILS Technology LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Induction Management Services, LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Integrated Holding Company
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Integrated Logistics Holding Company
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Integrated Logistics Solutions, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            Lewis & Park Screw & Bolt Company
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Park-Ohio Forged & Machined Products LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Park-Ohio Products, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Pharmaceutical Logistics, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Pharmacy Wholesale Logistics, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            P-O Realty LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            POVI L.L.C.
      By:   Park-Ohio Industries, Inc., its sole member    

                  By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack 
      Title:   Secretary     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            Precision Machining Connection LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            RB&W Ltd.

By: Integrated Logistics Holding Company,
        its sole member
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            RB&W Manufacturing LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Red Bird, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Snow Dragon LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Southwest Steel Processing LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            ST Holding Corp.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            STMX, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Summerspace, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Supply Technologies (NY), Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Supply Technologies LLC
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            The Ajax Manufacturing Company
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            The Clancy Bing Company
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            TW Manufacturing Co.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary   

            Tocco, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            WB&R Acquisition Company, Inc.
      By:   /s/ Robert D. Vilsack         Name:   Robert D. Vilsack       
Title:   Secretary     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS CAPITAL INC.
As representative of the several Initial Purchasers
     named in Schedule 1 of the Purchase Agreement

By: BARCLAYS CAPITAL INC., as Authorized Representative
      By   /s/ Benjamin Burton         Name:   Benjamin Burton        Title:  
Managing Director     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF GUARANTORS

          State of Incorporation Entity   or Organization
Ajax Tocco Magnethermic Corporation
  Ohio
ATBD, Inc.
  Ohio
Blue Falcon Travel, Inc.
  Alabama
Columbia Nut & Bolt LLC
  Ohio
Control Transformer, Inc.
  Ohio
Feco, Inc.
  Illinois
Forging Parts & Machining Company
  Ohio
Gateway Industrial Supply LLC
  Ohio
General Aluminum Mfg. Company
  Ohio
ILS Technology LLC
  Ohio
Induction Management Services, LLC
  Michigan
Integrated Holding Company
  Ohio
Integrated Logistics Holding Company
  Ohio
Integrated Logistics Solutions, Inc.
  Ohio
Lewis & Park Screw & Bolt Company
  Ohio
Park-Ohio Forged & Machined Products LLC
  Ohio
Park-Ohio Products, Inc.
  Ohio
Pharmaceutical Logistics, Inc.
  Ohio
Pharmacy Wholesale Logistics, Inc.
  Ohio
P-O Realty LLC
  Ohio
POVI L.L.C.
  Ohio
Precision Machining Connection LLC
  Ohio
RB&W Ltd.
  Ohio
RB&W Manufacturing LLC
  Ohio
Red Bird, Inc.
  Ohio
Snow Dragon LLC
  Ohio
Southwest Steel Processing LLC
  Ohio
ST Holding Corp.
  Ohio
STMX, Inc.
  Ohio
Summerspace, Inc.
  Ohio
Supply Technologies (NY), Inc.
  New York
Supply Technologies LLC
  Ohio
The Ajax Manufacturing Company
  Ohio
The Clancy Bing Company
  Pennsylvania
TW Manufacturing Co.
  Ohio
Tocco, Inc.
  Alabama
WB&R Acquisition Company, Inc.
  Pennsylvania

 



--------------------------------------------------------------------------------



 



ANNEX A
PLAN OF DISTRIBUTION
Each broker-dealer that receives exchange notes for its own account pursuant to
the exchange offer must acknowledge that it will deliver a prospectus in
connection with any resale of such exchange notes. This prospectus, as it may be
amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of exchange notes received in exchange for unregistered
notes where such unregistered notes were acquired as a result of market-making
activities or other trading activities. To the extent any such broker-dealer
participates in the exchange offer, we have agreed that for a period of up to
180 days we will use commercially reasonable efforts to make this prospectus, as
amended or supplemented, available to such broker-dealer for use in connection
with any such resale, and will deliver as many additional copies of this
prospectus and each amendment or supplement to this prospectus and any documents
incorporated by reference in this prospectus as such broker-dealer may
reasonably request.
We will not receive any proceeds from any sale of exchange notes by
broker-dealers. Exchange notes received by broker-dealers for their own accounts
pursuant to the exchange offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the exchange notes or a combination of these methods
of resale, at market prices prevailing at the time of resale, at prices related
to such prevailing market prices or negotiated prices. Any such resale may be
made directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer or the purchasers of any such exchange notes. Any broker-dealer
that resells exchange notes that were received by it for its own account
pursuant to the exchange offer and any broker or dealer that participates in a
distribution of such exchange notes may be deemed to be an “underwriter” within
the meaning of the Securities Act and any profit on any such resale of exchange
notes and any commissions or concessions received by any such persons may be
deemed to be underwriting compensation under the Securities Act. The letter of
transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.
We have agreed to pay all expenses incident to the exchange offer and will
indemnify the holders of outstanding notes, including any broker-dealers,
against certain liabilities, including liabilities under the Securities Act.
Annex A-1

 